Dear Mr. Montgomery:
On behalf of the Louisiana Department of Agriculture  Forestry, you requested an opinion from this office regarding whether severance taxes on timber that became due and payable prior to July 1, 1998, the effective date of Act 1377 of 1997 (La. R.S.3:4410, et seq.), but are deposited in the state treasury after that date, must be credited to the Forest Productivity Fund in accordance with La. R.S. 3:4411.
La. R.S. 3:4411, provides, in pertinent part:
     A. Funds equal to seventy-five percent of that portion of the severance tax on timber allocated to the state by Article  VII, Section 4(D) of the Constitution of Louisiana shall be deposited immediately upon receipt into the state treasury.
     B. After compliance with the requirements of Article VII, Section 9(B) of the Constitution of Louisiana relative to the Bond Security and Redemption Fund, and prior to monies being place in the state general fund, an amount equal to that deposited as required by Subsection A of this Section shall be credited to a special fund hereby created in the state treasury to be known as the Forestry Productivity Fund . . .
*          *          *
The operative action in the statute is the deposit of the funds into the state treasury. No reference is made to the date the severance tax becomes due and payable.
Therefore, it is the opinion of this office that, effective July 1, 1998, funds equal to seventy-five percent of the state's allocation of the severance tax on timber must be deposited immediately into the state treasury and after compliance with the constitutional requirements regarding the Bond Security and Redemption Fund, an equal amount must be credited to the Forestry Productivity Fund, regardless of when the severance tax on timber became due and payable.
We hope this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: ___________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra
Date Received:
Date Released:
Randall A. KarrAssistant Attorney General